Citation Nr: 0307812	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  99-21 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to a rating in excess of 10 percent for left 
knee disability.

3.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
July 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The veteran testified before the 
undersigned Veterans Law Judge at a hearing held at the RO in 
November 2001.

In February 2002 and January 2003, the Board undertook 
additional development with respect to the issues on appeal 
pursuant to authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  
The development actions requested by the Board have been 
completed with respect to the claim of entitlement to service 
connection for right knee disability and that issue is now 
ready for adjudication.  The Board notes that the referenced 
development actions resulted in the acquisition of records 
from Hanscom Air Force Base and the reports of October 2002 
and April 2003 VA examinations.  The veteran has not had the 
opportunity to review the above additions to the record 
pursuant to 38 C.F.R. § 20.903(b) (2002).  Nevertheless, in 
light of the disposition of the case below, the Board finds 
that the veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claim at this time.  

At his November 2001 hearing before the undersigned, the 
veteran raised the issue of entitlement to service connection 
on a secondary basis for left hip disability.  This matter is 
therefore referred to the RO for appropriate action.

The issues of entitlement to a rating in excess of 10 percent 
for left knee disability and entitlement to a compensable 
rating for bilateral hearing loss will be addressed in the 
remand at the end of this action.  


FINDING OF FACT

The veteran's right knee disability existed prior to service 
but underwent aggravation therein beyond the normal 
progression of the disease.


CONCLUSION OF LAW

The veteran has right knee disability that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306(a) (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

Service medical records show that at his service entrance 
examination, the veteran reported a history of a torn right 
knee ligament; physical examination at that time revealed the 
absence of any residuals of the previous injury.  The veteran 
thereafter presented in July 1971 with complaints of right 
leg pain, at which time he repeated his past history of torn 
right knee cartilage, and additionally reported that he had 
re-injured the knee five months before.  The service medical 
records are otherwise largely negative for any complaints, 
finding or diagnosis of right knee disability, other than the 
veteran's report of mild right knee pain on examination in 
February 1990, and his report at his examination for 
discharge that he had right knee arthritis.

On file are military hospital records for January 1998 to 
July 2001 which note, historically, that the veteran's 
chronic illnesses included bilateral knee arthritis.

On file is the report of a March 1999 VA examination, at 
which time the veteran reported that he had twisted his right 
knee while in high school, requiring the use of a cast for 
several weeks; the veteran reported that he made a 
satisfactory recovery from the injury.  He indicated that he 
began experiencing intermittent right knee discomfort in 
1995.  The examiner noted that the veteran exhibited no right 
knee abnormalities on physical examination.

The veteran was afforded a VA examination in October 2000, 
which was conducted by the same physician who examined him in 
March 1999.  Following physical examination of the veteran, 
the examiner essentially concluded that the veteran's right 
knee was clinically normal.

At his November 2001 hearing before the undersigned, the 
veteran testified that he was treated prior to service for 
torn cartilage in his right knee, but that his knee was fine 
at the time of his entry into service.  He indicated that he 
re-injured his right knee in service and had sought treatment 
on a handful of occasions in service for right knee 
complaints including swelling and tenderness.

The veteran was afforded a VA examination in October 2002, at 
which time he reported injuring his right knee prior to 
service, for which he required no surgical intervention.  He 
indicated that he re-injured the knee in boot camp, but since 
then had experienced relatively few right knee symptoms.  X-
ray studies of the right knee showed mild narrowing of the 
joint space and minimal spurring in the superior margin of 
the patella, and the veteran was diagnosed with pre-service 
injury of the right knee resulting in a sprain.

The veteran was afforded a VA examination in April 2003, at 
which time the examiner noted that the veteran had 
experienced a pre-service injury to his right knee.  The 
veteran explained to the examiner that his right knee would 
swell in service as a result of extensive walking and running 
activities, and he indicated that he had been placed on 
bedrest in service for his symptoms.  Following physical 
examination, the examiner assessed the veteran with an injury 
to the right knee that had pre-dated the veteran's entrance 
into service, but for which there was evidence of aggravation 
in service.  The examiner clarified that the veteran's 
current right knee disability was present in service but had 
existed prior to service, and that it was at least as likely 
as not that the knee condition had increased in severity 
during service.  The examiner further concluded that the 
increase in severity was not clearly and unmistakably due to 
natural progress, but rather was due to the activities 
required of him in service.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).  Service incurrence of arthritis during wartime 
service may be presumed if it is manifested to a compensable 
degree within one year of the veteran's discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

Every veteran of wartime service shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. 
§ 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. 3.306(a) (2002).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2002).

Although the veteran's service entrance examination report 
specifically indicates that no residuals of the right knee 
injury incurred by him in high school were present, within 
one month of his entry the veteran was treated for right leg 
complaints, including for the knee.  Moreover, the April 2003 
examiner specifically concluded that the veteran's current 
right knee disability had existed prior to service.  In light 
of such information, the Board finds that the evidence of 
record clearly and unmistakably rebuts the presumption of 
soundness.  See Vanerson v. West, 12 Vet. App. 254, 259 
(1999); see also Harris v. West, 203 F.3d. 1347, 1350 (Fed. 
Cir. 2000) (The regulation at 38 C.F.R. § 3.304(b)(2) permits 
the finder of fact to consider records made 'prior to, during 
or subsequent to service' concerning the inception of the 
disease); Doran v. Brown, 6 Vet. App. 283, 286 (1994) (a 
claimant's own admissions during clinical evaluations was 
sufficient to constitute clear and unmistakable evidence to 
rebut the presumption of soundness).

While the veteran's right knee disability existed prior to 
service, the service medical records document complaints of 
right knee symptoms shortly after his entrance into service, 
as well as right knee symptoms on sporadic occasions during 
service.  Although the examiner who conducted the March 1999 
and October 2000 examinations of the veteran essentially 
found no clinical evidence of current right knee disability, 
X-ray studies in October 2002 showed the presence of 
degenerative changes affecting the knee, and the April 2003 
examiner specifically concluded that the veteran's right knee 
disorder, while pre-existing service, nevertheless was 
aggravated in service beyond the natural progression of the 
disease by virtue of the physical activities required of the 
veteran.  

In light of the above, the Board finds that the evidence 
supporting the claim is at least in equipoise with that 
against the claim.  Accordingly, service connection is in 
order for right knee disability.

In deciding this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), as implemented by VA regulations, 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R  §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)), which became effective during the pendency of this 
appeal.  The VCAA, among other things, modified VA's duties 
to notify and to assist claimants.  See generally VCAA, §§ 
3,4,7; see also Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001).  

In this case, the Board finds that the VCAA's duty-to-notify 
provision has been fulfilled as evidenced by the August 1999 
statement of the case and the February 2001 supplemental 
statement of the case, which essentially advised him of the 
information and evidence needed to substantiate his claim, 
and of the respective responsibilities of him and VA in 
obtaining evidence in connection with the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002).  See Quartuccio v. Principi , 16 Vet. 
App. 183 (2002).  Moreover, the record reflects that VA's 
duty-to-assist the veteran in the instant claim has been 
fulfilled.  In any event, in light of the grant of the 
veteran's claim, the Board finds that further delay of the 
appellate process for the purpose of addressing any lingering 
duties required by the VCAA or by the implementing 
regulations is not warranted. 


ORDER

Service connection for right knee disability is granted.


REMAND

Review of the record reflects that the veteran was afforded 
VA examinations of his left knee in March 1999 and May 2000.  
Although he has reported experiencing pain associated with 
the left knee, neither examination report included an 
adequate assessment of functional loss due to pain.  
Moreover, there is no indication that either examination 
included testing to identify the extent of any 
incoordination, weakened movement or excess fatigability on 
use.  

Following transfer of the case to the Board, the veteran was 
afforded VA examinations of his left knee in October 2002 and 
April 2003.  Unfortunately, and as was the case with the 
earlier VA examinations, neither examination report included 
an adequate assessment of functional loss due to pain, and 
there is no indication that either examination included 
testing to identify the extent of any incoordination, 
weakened movement or excess fatigability on use.

With respect to the veteran's claim for a compensable rating 
for bilateral hearing loss, he alleges that his hearing loss 
has resulted in severe occupational impairment, thereby 
suggesting that consideration of the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2002) (regarding extraschedular ratings) is 
warranted.  The record reflects that while the veteran 
underwent audiologic evaluations in March 1999, October 2002 
and April 2003, none of the examination reports addresses the 
impact of the veteran's hearing loss on his employment.

In light of the above, the Board has determined that further 
development of the veteran's remaining claims is warranted.  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, and the 
implementing regulations, is 
completed.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

2.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claims.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran of this and 
request him to provide the 
outstanding medical records.

4.  The veteran should be requested 
to submit evidence demonstrating the 
interference of his left knee and 
bilateral hearing loss disabilities 
with his employability.  If the 
veteran requests assistance in 
obtaining any such evidence, the RO 
should provide him with the 
assistance required by the VCAA and 
the implementing regulations.

5.  Then, the RO should arrange for 
the veteran to undergo a VA 
orthopedic examination by a 
physician with appropriate expertise 
to determine the nature and extent 
of impairment from the veteran's 
service-connected left knee 
disability.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be 
performed.  The extent of any left 
knee instability or subluxation 
should be noted.  Tests of joint 
motion against varying resistance 
should be performed.  The extent of 
any incoordination, weakened 
movement and excess fatigability on 
use should be described.  The 
physician should be requested to 
identify any objective evidence of 
pain or functional loss due to pain.  
The specific functional impairment 
due to pain should be identified, 
and the examiner should be requested 
to assess the extent of any pain.  
The physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.  

The physician should also provide an 
opinion concerning the impact of the 
veteran's left knee disability on 
his ability to work.  The veteran's 
claims file, including a copy of 
this REMAND, must be made available 
to the examiner for review.  The 
examination report is to reflect 
that a review of the claims file was 
made.  The examination report must 
be typed. 

6.  The RO should also arrange for 
the veteran to undergo a VA 
audiologic examination to determine 
the nature and extent of impairment 
from the veteran's service-connected 
bilateral hearing loss.  All 
indicated studies should be 
performed.  The examiner should also 
provide an opinion concerning the 
impact of the veteran's bilateral 
hearing loss on his ability to work.  
The veteran's claims file, including 
a copy of this REMAND, must be made 
available to the examiner for 
review.  The examination report is 
to reflect that a review of the 
claims file was made.  The 
examination report must be typed. 

7.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  The RO 
should then undertake any other 
action required to comply with the 
notice and duty to assist 
requirements of the VCAA and the 
implementing regulations.  Then, the 
RO should re-adjudicate the claim 
for a rating in excess of 10 percent 
for left knee disability and the 
claim for a compensable rating for 
bilateral hearing loss.  In re-
adjudicating the claim for a rating 
in excess of 10 percent for left 
knee disability, the RO should 
consider all pertinent diagnostic 
codes under the VA Schedule for 
Rating Disabilities in 38 C.F.R. 
Part 4 and application of 38 C.F.R. 
§ 4.40 regarding functional loss due 
to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination and pain on movement 
of a joint.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The RO should 
also determine whether the case 
should be referred to the Director 
of the Compensation and Pension 
Service for extra-schedular 
consideration.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case which includes the pertinent statutory 
provisions of the VCAA as well as the regulations 
implementing the VCAA, and which should include consideration 
of all evidence received in the file since the February 2001 
supplemental statement of the case.  The veteran and his 
representative should then be provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



